Case 20-41308   Doc 204   Filed 03/30/20 Entered 03/30/20 16:11:09   Main Document
                                      Pg 1 of 4
Case 20-41308   Doc 204   Filed 03/30/20 Entered 03/30/20 16:11:09   Main Document
                                      Pg 2 of 4
Case 20-41308   Doc 204   Filed 03/30/20 Entered 03/30/20 16:11:09   Main Document
                                      Pg 3 of 4
Case 20-41308   Doc 204   Filed 03/30/20 Entered 03/30/20 16:11:09   Main Document
                                      Pg 4 of 4
